Citation Nr: 1331539	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  07-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for cluster headaches, to include as the residual of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970, a portion of which represented service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In October 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is associated with the claims files.

The issue on appeal was previously remanded by the Board in February 2013 to obtain a VA examination for the Veteran's headache disability.  This was accomplished, and the claim was readjudicated in a May 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and was exposed to Agent Orange (herbicides) during active service.

2.  The Veteran has currently diagnosed migraine and tension headaches.

3.  The Veteran did not sustain an injury or disease related to his headache disability during service.

4.  The Veteran's migraine and tension headaches are not etiologically related to herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for cluster headaches, to include as the residual of exposure to Agent Orange have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in letters mailed in March and June 2005.  Although he was not provided with notice concerning the disability-rating and effective-date elements of the claim, the Board has determined that there is no prejudice to the Veteran in proceeding with the appeal.  As explained below, the Board has determined that service connection for cluster headaches, to include as the residual of exposure to Agent Orange is not warranted. Consequently, no effective date or disability rating will be assigned, so the failure to provide notice with respect to those elements of claim is no more than harmless error.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records and pertinent post-service VA and private medical records have been associated with the claims folder.  

Further, pursuant to the Board's February 2013 remand directives, the Veteran was afforded a VA examination in May 2013 to address the nature and etiology of his headache disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Additionally, neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  In this regard, the Board notes that attempts were made to obtain private treatment records identified during the October 2009 hearing; however, a negative response was received in response to the request for records.  The Board also is unaware of any other such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of cluster headaches is not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The Veteran's service records also confirm his service in Vietnam.  According to 
38 C.F.R. § 3.307(a)(6)(iii) (2013), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2013). 

If a veteran was exposed to an herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Headaches are not, however, among these enumerated disorders. Nevertheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection for a non-enumerated disease with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Cluster Headaches

The Veteran contends that he is entitled to service connection for cluster headaches, to include as the residual of exposure to Agent Orange.  Specifically, as he stated in his testimony before the undersigned in October 2009, he asserts that he suffered from severe headaches while in service and has continued to have headaches since that time.  

The Veteran's service treatment records show that in his November 1968 report of medical history for entry into service, he reported having frequent or severe headaches; however, nothing was noted by the examiner on the service entrance examination report.  Further, an April 1968 statement from Dr. J.C., noted that the Veteran suffered an injury to his cervical and upper thoracic spine in December 1967, before entrance into service.  Importantly, Dr. J.C. did not state that the Veteran suffered or was treated for headaches.  Generally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  In this case, nothing was noted on the November 1968 service entrance examination report and there is no evidence to show that the Veteran had a headache condition prior to service.  Accordingly, the presumption of soundness attaches.

Next, the Board finds that the Veteran has a current diagnosis of a headache disability.  See September 1996 VA treatment record and May 2013 VA examination report.  

Further, and upon review of all the lay and medical evidence of record, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed headache disorder was not incurred in service.  Although the Veteran has a current diagnosis of migraine and tension headaches, the Board finds that the credible and probative evidence of record reveals that the Veteran did not sustain an injury or disease which can be related to his currently diagnosed headache disability.

In this regard, service treatment records are negative for any complaints, diagnosis, or treatment for headaches during service.  Although the Veteran testified at the October 2009 hearing that he suffered from severe headaches while serving in Vietnam, the Board does not find these statements credible.  Specifically, during the October 2009 hearing and at the May 2013 VA examination, the Veteran reported that he did not seek treatment for his headaches during service because the nearest aid station was off shore which would have required air transportation to a ship for evaluation.  However, service treatment records reveal that the Veteran did seek treatment for other ailments during service, to include while stationed in Vietnam, but did not report or seek treatment for headaches.  For instance, in January 1969 the Veteran sought treatment for back pain, in June 1969 the Veteran sought treatment for an insect bite, and in December 1969 he received treatment for a lip injury.  At no time, however, did the Veteran report headaches during any of these treatment sessions.  

Further, the June 1970 service separation medical examination reveals a normal clinical evaluation of the Veteran's head, spine, and a normal neurological evaluation.  In the notes section of the June 1970 service separation medical examination report, the Veteran specifically noted that, since his last physical examination, his condition had not changed and stated that his physical condition was "good."  Had the Veteran experienced severe headaches during service, as he now contends, the Board finds it reasonable that the Veteran would have reported such ailments during these evaluations, to include the June 1970 service separation medical examination.  The Board finds that the Veteran's statements made in the course of treatment in service to in-service physicians have greater probative value than the statements made pursuant to the VA compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy as the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
For these reasons, the Board finds that the Veteran's statements regarding severe headaches during service are not credible.  The Board further finds that the service treatment records, to include the June 1970 service separation examination report, weigh against a finding of an in-service injury or disease relating to the Veteran's current headache disability.

Also weighing against the Veteran's claim are post-service VA treatment records.  Although the records reflect continued VA treatment for headaches, the first diagnosis for a headache condition was in September 1996, 26 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Additionally, VA treatment records do not reflect that the Veteran has ever reported that he experienced in-service headaches or that he sustained a head injury or disease in service.  This evidence further weighs against a finding that a headache disability was incurred in service or that the Veteran suffered an in-service injury or disease relating to his currently diagnosed headache disability.

For these reasons, the Board finds that the weight of the credible and probative evidence of record demonstrates that the Veteran did not sustain an in-service injury or disease relevant to his headache disability.  As there is no in-service injury or disease to which to relate the current headache disability, the question of relationship (nexus) to service is not even reached in this case.  See Shedden, 381 F.3d 1163; see also Hickson, 12 Vet. App. at 253.

That notwithstanding, even assuming the Veteran did sustain an injury or disease related to his headache disability in service, the Board finds that a nexus to service is not demonstrated.  Pursuant to the Board's February 2013 remand directives, the Veteran was afforded a VA examination to ascertain the nature and etiology of his headache disability.  The May 2013 VA examiner interviewed the Veteran and reviewed the claims file.  The VA examiner opined that the Veteran's headache disability was less likely than not incurred in or caused by service.  According to the VA examiner, the Veteran's headache disability was more likely than not caused by the pre-service neck injury in 1967.  The Board finds that this evidence further weighs against the Veteran's claim for service connection.  

The Veteran has also asserted that his headache disability is secondary to herbicide exposure in Vietnam.  As noted above, certain presumptions are granted for Veterans who were exposed to the herbicide Agent Orange during service in Vietnam.  Headaches are not, however, among the conditions for which presumptive service connection is available based on herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309(e).  The Veteran has also not presented competent evidence suggesting such a nexus between his current headache disability and his confirmed herbicide exposure in service, though he is not precluded from doing so under the law.  See Combee, 34 F.3d at 1042.

The Board has also considered the Veteran's statements which purport to relate the headache disability to service.  As a lay person, the Veteran is not competent to render a medical opinion regarding the cause of the medically complex disorder of cluster headaches.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Cluster headaches are a medically complex disorder because of the possibility of multiple etiologies which, for example, may include the Veteran's pre-service neck injury as found by the May 2013 VA examiner and currently diagnosed intervertebral disc disease.  The cause of the Veteran's headache disability is a complex medical etiological question which involves the ability to differentiate symptoms of pain from other conditions and factors.  Here, the Board finds that the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms as to all possible etiologies of his headache disability.

For these reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for cluster headaches, to include as the residual of exposure to Agent Orange.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for cluster headaches, to include as the residual of exposure to Agent Orange is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


